
	

114 HR 4567 IH: Expand Excellence in Mental Health Act of 2016
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4567
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Lance (for himself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To increase the number of States that may conduct Medicaid demonstration programs to improve access
			 to community mental health services.
	
	
 1.Short titleThis Act may be cited as the Expand Excellence in Mental Health Act of 2016. 2.Expanding State participation in the community mental health services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking 8 and inserting 24.
		
